Appellant raises substantially the same matters in his motion that were passed upon by us in our original opinion. We gave careful consideration to each point raised before the original opinion was handed down and see no reason to change our views.
Appellant does, however, complain that we did not consider the question raised as to the failure of the court to require the jury to find specifically that the full number of chickens charged to have been stolen were in fact taken. In view of our conclusion that the evidence fully showed that the full number of chickens charged to have been taken were in fact shown to have been taken, the failure of the court referred to, if in fact such complaint be well founded, would not constitute reversible error inasmuch as it could result in no injury to the appellant.
The motion for rehearing is overruled.
Overruled.